



COURT OF APPEAL FOR ONTARIO

CITATION:
Hugh
    Munro Construction Ltd. v. Moschuk, 2012 ONCA 109

DATE: 20120216

DOCKET: C53976

Lang and LaForme JJ.A. and Pattillo J. (
Ad Hoc
)

BETWEEN

Hugh Munro Construction Ltd.

Plaintiff/Appellant

and

Donald Moschuk

(also known as Don Moschuk)

Defendant/Respondent

R. Ivan Holloway and Kevin D. Toyne, for the appellant

Peter Halamandaris, for the respondent

Heard:  February 13, 2012

On appeal from the order of Justice Douglas C. Shaw of
    the Superior Court of Justice, dated May 31, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The contractor launched its action in November 2009, more than two years
    after the last work was done and more than two years after a reasonably-timed
    invoice would have been sent and payment made or refused. In the circumstances
    of this case, the motion judge was entitled to conclude that the action was
    barred by the passage of the two-year limitation period.  The appeal is
    accordingly dismissed.

[2]

Costs to the respondent in the agreed-upon amount of $10,000, inclusive
    of all applicable taxes.


